Citation Nr: 1110091	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  08-09 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred at a private hospital on February 13, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to March 1964 and from April 1964 to April 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Medical Center (MC) in Gainesville, Florida.  A hearing was held before the undersigned at the RO in December 2009, and in March 2010 the Board remanded this matter for further development.


FINDINGS OF FACT

1.  The Veteran has a total disability that is permanent in nature, due to a service-connected disability.  

2.  The private hospitalization of February 13, 2008 was required by a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

3.  VA or other Federal facilities were not feasibly available.  


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical expenses incurred at a private hospital on February 13, 2008 have been met.  38 U.S.C.A. §§ 1728, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 7.120 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In March 2008, the VAMC provided the Veteran with a letter explaining to him the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  This complied with the requirements of VCAA.  Thereafter, he was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  This cured any notice defects before the VAMC readjudicated the case by way of a supplemental statement of the case issued in March 2010.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Further, as the Board is granting in full the benefits sought on appeal, any error that might have been committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Discussion

A January 1968 rating decision by the RO assigned a 100 percent rating for the Veteran's service-connected anxiety reaction.  That rating has remained in effect and is now protected by law.  38 U.S.C.A. § 110 (West 2002).  Thus, the Veteran has a service-connected total disability that is permanent in nature.  This meets the threshold requirement for reimbursement under 38 U.S.C.A. § 1728(a)(2)(C) (West 2002).  Service connection for hypertension with nephropathy was granted by a May 2009 rating decision, with a 30 percent rating effective in January 2009.  

For treatment of a service-connected disability, or for the treatment of any disability of a Veteran who has a total service-connected disability that is permanent in nature, such as the Veteran in this case, VA will pay or reimburse the cost of private treatment if such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and VA or other Federal facilities were not reasonably available.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2010).  

During the course of the appeal, the law changed.  Where the law changes after a claim has been filed or reopened but before the administrative or judicial process has been concluded, the version most favorable will apply unless Congress provided otherwise or permitted the Secretary to provide otherwise and the Secretary did so.  

Section 402(b) of Public Law 110-387 amended 38 U.S.C. 1728(a).  Section 402(b)(3) made the definition of "emergency treatment" in section 1725(f)(1) applicable to section 1728.  That is, a situation will be deemed to be an emergency if the condition is of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part).  

In his notice of disagreement, received in March 2008, the Veteran explained why he felt that a medical emergency required immediate treatment at the private hospital.  As to background, he noted that he previously had a heart attack in 2001 and that the VA clinic was working with him to adjust his medication due to side effects.  This information is credible.  A VA clinical note for February 8, 2008, shows that the Veteran complained of gout , had a high blood pressure at home, and had a headache, which he attributed to hypertension.  Blood pressures were 150/79, 148/80, and 146/82.  The assessment was gout and mild elevated blood pressure.  An increase in medication was recommended.  

The Veteran further explained that on the evening of admission, he experienced symptoms including chest pain, shortness of breath, heart palpitation, dizziness, fatigue and feeling as though he was going to blackout any minute.  He stated that his blood pressure was 230 over 110.  Not all of the symptoms reported by the Veteran were recorded at the private emergency room.  Nevertheless, the Board finds the Veteran's description of symptoms to be credible because the private emergency room did document blood pressures of 201/88 and 202/84, as well as complaints of ringing in his ears and trouble breathing.  Also, the Veteran testified that it was 12:30 AM while the private hospital report showed a time of 4:00 AM, so it was the middle of the night in February, when most people would not go out unless they really believed it was necessary.  

The local VA clinic was closed at that hour and the VAMC emergency room that was open was approximately 100 miles away.  So, VA facilities were not feasibly available.  The Board is impressed by the Veteran's good faith effort to obtain treatment at the VA clinic.  He testified that he went there after being released from the private emergency room.  VA clinical notes confirm that he was seen that morning and his medications were adjusted.  

Given the Veteran's history of heart disease and his symptoms that night, a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to his life or health.  That is the Veteran's medical condition manifested acute symptoms of sufficient severity that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing his health in serious jeopardy.  In reaching this conclusion, the Board has resolved reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Payment or reimbursement for medical expenses incurred at a private hospital on February 13, 2008 is granted, subject to the laws and regulations governing the payment of monetary awards.  


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


